PER CURIAM.
Appellant, Carl Collazo, d/b/a A & A Bail Bonds, filed the transcript in this cause with the clerk of this Court on February 16, 1983. At that time, appellant failed to file the twenty-five dollar cost deposit required by Tex.R.Civ.P.Ann. 388a(a) (Supp.1983). On March 17, 1983, appellant was notified that unless the deposit was remitted to this Court, the appeal would be dismissed pursuant to Tex.R.Civ.P.Ann. 388a(e) (Supp. 1983).
More than a month has elapsed since notice was sent to appellant, and more than two months have passed since the transcript was filed. Appellant has had ample opportunity to file the cost deposit; yet he has failed to do so. Texas R.Civ.P.Ann. 388a(e) (Supp.1983), authorizes a Court of Appeals to dismiss the proceeding if the proper deposit for costs is not tendered. Accordingly, the appeal is hereby dismissed.